The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action responsive to Applicant’s reply 05/24/2022.
Claims 21-40 are pending.

Response to Amendment
Applicant has amended the claims to include new limitations not previously presented necessitating new search and consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 32, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fadell et al. (US 2014/0266669).
With respect to claim 21, Fadell discloses: An apparatus for controlling access to a home based on user occupancy, comprising: a processor; a memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the processor to (Fig. 16): 
detect, using one or more sensors of a home automation system a proximity of a user relative to the home, the home automation system in an armed state such that one or more alarms are triggered in response to unauthorized access to the home ([0074]); 
-2-determine, by a controller of the home automation system, a location of the user relative to a barrier of the home being monitored by the home automation system, the barrier comprising a locking mechanism communicatively coupled to the home automation system to lock and unlock the barrier to prevent and allow access to the home ([0074], [0030]) ; and 
actuate the locking mechanism of the barrier to provide the user access to the barrier in response to the location of the user indicating that the user is authorized to enter the barrier while maintaining the armed state of the home automation system such that the home automation system suppresses any alarms that would otherwise be triggered ([0074], [0030], it is in the armed state because the registered occupant is at home but a home invasion is still detected).

With respect to claims 32 and 37, they recite similar limitations as claim 21 and are therefore rejected under the same citations and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-24, 27, 30, 31, 33, 35, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2014/0266669) in view of Ahearn et al. (U.S. Pat. 9,443,365) 

With respect to claim 22, Fadell does not specifically disclose: wherein the instructions are executable by the processor to: determine an identity of the user, wherein determining whether to permit the change in the locking mechanism of the barrier is based in part on the identity of the user.
However, Ahearn discloses: wherein the instructions are executable by the processor to: determine an identity of the user, wherein determining whether to permit the change in the locking mechanism of the barrier is based in part on the identity of the user (col. 2, lines 48-61, col. 7 lines 44-67, col. 9, lines 33-43).  
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the invention to incorporate the teachings of Ahearn to ensure that only authorized users are allowed access to a secured area, thereby improving security.

With respect to claim 23, Ahearn discloses: wherein determining the identity of the user is based at least in part on one or more identifiers associated with the user (Abstract).  

With respect to claim 24, Ahearn discloses: wherein determining whether to permit a change in the locking mechanism of the barrier includes: unlocking the locking mechanism if the user is located inside or outside the home and is identified as an authorized person; and maintaining the barrier locked if the user is located inside or outside the home and is identified as an unauthorized person (col. 2, lines 48-61, col. 7, lines 44-67, Fig. 4, 6, col. 10, lines 21-27).  

With respect to claim 27, Ahearn discloses: wherein the barrier is one of a door or a window of the home, and the change in the locking mechanism includes locking or unlocking the locking mechanism to control opening of the door or window (Fig. 4, col. 10, lines 13-20).  


With respect to claim 30, Ahearn discloses: wherein determining whether to permit a change in the locking mechanism of the barrier includes unlocking the locking mechanism if the user is inside the home (col. 12, lines 33-57).  

With respect to claim 31, Ahearn discloses: wherein determining a location of a user includes receiving signals from at least one of a touch sensor, a voice recognition sensor, a motion sensor, and an optical sensor (col. 9, lines 33-43).  

With respect to claim 33, it recites similar limitations as claim 24 and is therefore rejected under the same citations and rationale. 


With respect to claim 35, Ahearn discloses: wherein determining an identity of the user includes receiving a signal from an electronic device carried by the user (Abstract).  

With respect to claim 36, Ahearn discloses: wherein the received feedback is receivable from the one or more sensors irrespective of whether the state of the home security system is in the armed state or a disarmed state (col. 8, lines 1-20).  

With respect to claim 38, Ahearn discloses: unlocking a locking mechanism of the barrier when the user is identified as an authorized user (col. 2 lines 48-61, col. 7 lines 44-67 Fig. 4, Fig. 6); and locking the locking mechanism when the user is identified as an unauthorized user (col. 7, lines 44-52, col. 10, line 27, the lock will remain locked).  

With respect to claim 39, Ahearn discloses: unlocking a locking mechanism of the barrier when the user is determined to be located on one side of the barrier (col. 2 lines 48-61, col. 7 lines 44-67 Fig. 4, Fig. 6); and locking the locking mechanism when the user is determined to be located on an opposite side of the barrier (col. 4, lines 53-55).  

Claims 26 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2014/0266669) in view of Bryla et al. (US 2012/0169453).
With respect to claim 26, Fadell does not specifically disclose: wherein determining the first location of the user or the second location includes determining whether the user is inside or outside of the home, determining on which side of the barrier the user is positioned, or a combination thereof.
However, Bryla discloses: wherein determining the first location of the user or the second location includes determining whether the user is inside or outside of the home, determining on which side of the barrier the user is positioned, or a combination thereof ([0009]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bryla to ensure that unauthorized persons from the exterior side and allow a person from inside to exit the secure area which prevents people from becoming trapped in an emergency after power has failed.

With respect to claim 34, it recites similar limitations as claim 26 and is therefore rejected under the same citations and rationale. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2014/0266669) in view of Yarwood (US 3790944)
With respect to claim 25, Fadell does not specifically disclose: generate an alarm when the user is identified as an unauthorized person and attempts to open the barrier from outside of the home.  
However, Yardwood discloses: generate an alarm when the user is identified as an unauthorized person and attempts to open the barrier from outside of the home (col. 2 lines 1-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the techniques of sounding an alarm when an unauthorized person attempts to open a door/window to increase security of the home.

Claims 28, 29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2014/0266669) in view of Schmidt (DE102013103535 A 1)

With respect to claim 28, Fadell does not specifically disclose: wherein determining the first location of the user or the second location of the user includes determining one or more intent factors of the user.  
	However, Schmidt discloses: wherein determining the first location of the user or the second location of the user includes determining one or more intent factors of the user ([0016], [0044]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a touch sensor in the door handle to determine the location of the user into the zoned location determination technique of Fadell so that a desired function of unlocking occurs when touching the door handle and not prior to the user touching the door handle, thereby increasing security by not having a time from which the door is unlocked prior to the user touching the door handle but has walked in a zone that may unlock the door as is performed in Ahearn.

With respect to claim 29, Schmidt discloses: wherein determining the intent factors of the user comprises determining whether the user is touching an inside handle used to control opening the barrier or an outside handle used to control opening of the barrier ([0016], [0044]).  

With respect to claim 40, Schmidt discloses: wherein determining a location of the user includes determining use of a handle assembly used to open the barrier (id.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/
Primary Examiner, Art Unit 2195